 

Exhibit 10.1

SECOND AMENDMENT

TO

COLLABORATION AND LICENSE AGREEMENT

This Second Amendment to Collaboration and License Agreement (this “Second
Amendment”) is entered into as of September 24, 2020 (the “Second Amendment
Effective Date”) by and between Repare Therapeutics Inc., a Canadian corporation
with offices at 7210 Frederick- Banting, Suite 100, St. Laurent, Quebec, Canada
H4S 2A1 (“Repare Inc.”) and Repare Therapeutics USA, Inc., a Delaware
corporation with offices at One Broadway, 15th Floor, Cambridge, Massachusetts
02142 (“Repare USA” and, together with Repare Inc., “Repare”), on the one hand,
and Bristol-Myers Squibb Company, a Delaware corporation with offices at 430 E.
29th Street, 14th Floor, New York, New York 10016 (“BMS”), on the other hand.
BMS and Repare are each referred to herein by name or as a “Party”, or,
collectively, as the “Parties.”

WHEREAS, Repare and BMS entered into that certain Collaboration and License
Agreement as of May 26, 2020 (as amended, the “Agreement”), pursuant to which,
among other things, certain information and data is provided to the BMS members
of the JSC on an unblinded basis; and

WHEREAS, the Parties wish to amend the Agreement to enable unblinding of BMS’s
Alliance Manager in the same conditions and subject to the same terms as the
unblinding of the BMS JSC members;

NOW, THEREFORE, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.

Capitalized terms used in this Second Amendment that are not defined herein
shall have the meanings ascribed to them in the Agreement.

 

2.

Solely for purposes of Sections 2.3, 2.5.1(d); 2.5.2(b), 2.5.5(a), 2.6.3,
5.2.2(o), 5.2.7 and any other provisions of the Agreement governing unblinding
of Targets to the JSC, the Alliance Manager appointed by BMS (the “BMS Alliance
Manager”) shall be deemed to be a full member of the JSC.  Consequently,
unblinding of the BMS Alliance Manager will not constitute or be interpreted as
unblinding of BMS.

 

3.

This Second Amendment shall be deemed incorporated into and made a part of the
Agreement.  The provisions of this Second Amendment shall constitute an
amendment to the Agreement, and, to the extent that any term or provision of
this Second Amendment may be deemed expressly inconsistent with any term or
provision in the Agreement, this Second Amendment shall govern and
control.  Except as expressly modified by the terms of this Second Amendment,
all of the terms, conditions, and provisions of the Agreement are hereby
ratified, and the Agreement remains in full force and effect.

 

4.

This Second Amendment may be executed in two (2) counterparts, each of which
shall be deemed an original, and both of which together shall constitute one and
the same instrument.  Any such counterpart, to the extent delivered by means of
electronic delivery, shall be treated in all manner and respects as an original
executed counterpart and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
Party hereto shall raise the use of electronic delivery to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of electronic delivery as a claim or defense with
respect to the formation of a contract, and each Party forever waives any such
claim or defense, except to the extent that such claim or defense relates to
lack of authenticity.

[Signature Page Follows]

 






DB1/ 116293254.2

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this Second Amendment to Collaboration and License Agreement to be
executed by their respective duly authorized officers as of the Second Amendment
Effective Date.

 

 

BRISTOL-MYERS SQUIBB COMPANY

 

By:

Janeen Doyle

 

 

Name: /s/ Janeen Doyle

 

 

Title: Vice President, Research & Early Development Alliances, Strategy &
Business Development

 

 

 

 

 

 

 

REPARE THERAPEUTICS INC.

 

By:

Steve Forte

 

 

Name: /s/ Steve Forte

 

 

Title: EVP & CEO

 

 

 

 

 

 

 

REPARE THERAPEUTICS USA, INC.

 

By:

Kim A. Seth

 

 

Name: /s/ Kim A. Seth

 

 

Title: EVP, Head of Business and Corporate Development

 



DB1/ 116293254.2

 

 

